                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Blojay Colnoe,                                  Case No. 19-cv-01638 (SRN/DTS)

              Plaintiff,

 v.                                                           ORDER

 Honeywell International, Inc.,

              Defendant.


 Joshua R. Williams, Law Office of Joshua R. Williams, 2836 Lyndale Avenue South,
 Suite 160, Minneapolis, MN 55408; and Timothy M. Phillips, Law Office of Tim
 Phillips, 331 Second Avenue South, Suite 400, Minneapolis, MN 55401, for Plaintiff.

 Brent D. Kettelkamp, Ogletree, Deakins, Nash, Smoak & Stewart, P.C., 225 South Sixth
 Street, Suite 1800, Minneapolis, MN 55402; and Leah S. Freed, Ogletree, Deakins, Nash,
 Smoak & Stewart, P.C., 2415 East Camelback Road, Suite 800, Phoenix, AZ 85016, for
 Defendant.


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on the Motion for Summary Judgment [Doc. No. 28]

filed by Defendant Honeywell International, Inc. (“Honeywell”). Based on a review of the

files, submissions, and proceedings herein, and for the reasons below, the Court GRANTS

the motion.

I.    BACKGROUND

      In November 2018, Plaintiff Blojay Colnoe applied for a Principal Supplier

Recovery Specialist position at Honeywell. (Decl. of Brent D. Kettelkamp (“Kettelkamp

Decl.”) [Doc. No. 30], Ex. A (“Colnoe Dep.”), at 81.) At the time, Colnoe held a full-time



                                            1
position at UTC Aerospace Systems. (Id. at 47.) Honeywell’s Supplier Recovery

Specialists work at the facilities of Honeywell’s suppliers, and are tasked with securing

Honeywell’s supply chain. (See Kettelkamp Decl., Ex. C (“Marchesani Dep.”), at 26-28.)

Consistent with the position’s role, Honeywell’s job description specifically notes that the

position requires “80% + travel to work at the supplier’s location.” 1 (Kettelkamp Decl., Ex.

F, at 2.) In order to ensure candidates understand and can comply with the travel

requirement, Honeywell’s hiring process incorporates multiple screening stages, including

a candidate screening form. (Marchesani Dep. at 32-34.)

       Around November 15, 2018, Colnoe met with a third-party recruiter to discuss the

Supplier Recovery Specialist position at Honeywell. (Colnoe Dep. at 54-55.) On

November 16, the recruiter presented Colnoe to Honeywell as a candidate for the position.

(See Kettelkamp Decl., Ex. H.) In her correspondence to Honeywell, the recruiter

represented that Colnoe was “located in Minneapolis,” and “would like to work at the

Minneapolis location, is open to travel.” (Id.) The recruiter attached Honeywell’s candidate

screening form, which she had completed on Colnoe’s behalf. (Id.; Colnoe Dep. at 72.)

Colnoe testified that the recruiter did not discuss the form’s questions with him in detail.

(Colnoe Dep. at 72.) The form’s first question was: “How do you feel about traveling

overnight? You may need to stay in the location of the supplier anywhere from 1 to 5

nights.” (Kettelkamp Decl., Ex. H.) The recruiter answered: “He’s comfortable with doing



       1
        It is undisputed that Colnoe was given the written job description during the hiring
process. (See Colnoe Dep. at 93-94.)


                                             2
that, he currently does just about the same travel in his role.” (Id.) In addition, the form

asked whether Colnoe would be willing to relocate to locations in Arizona, California,

Minnesota, New Jersey, and Indiana. (Id.) The recruiter marked that Colnoe would be

willing to relocate to Minneapolis, Minnesota, and wrote that he “would like to work this

location. He’s open to any amount of travel.” 2 (Id.)

       Colnoe then submitted an application for the position, and Honeywell requested that

he fill out a second screening form. (See Kettelkamp Decl., Exs. I-J.) On that form, which

Colnoe completed himself, Colnoe answered the same question regarding staying at a

supplier’s location anywhere from 1 to 5 nights: “I am very comfortable with traveling at

night. Moreover, I am comfortable of [sic] staying 1 to 5 nights at one location.” (Id., Ex.

J.) In response to the same question regarding relocation, Colnoe wrote that he was willing

to relocate to the listed locations, and “will need a month to do so.” (Id.) Honeywell’s hiring

personnel testified unequivocally that had Colnoe represented that he was unable to comply

with the “80% + travel to work at the supplier’s location” requirement, his application

would not have proceeded past the screening process. (See id., Ex. E (“Desai Dep.”), at 40-

41; Marchesani Dep. at 34.)

       Colnoe proceeded through three interviews with Honeywell personnel. First,

Colnoe spoke by telephone with Meg Desai and Doug Scites on January 8, 2019. (Colnoe



       2
         Colnoe testified that the recruiter’s statements were inaccurate, and that he had
told her that he was comfortable traveling occasionally—including for a week at a time—
but that he was not willing to travel out of state “consistent[ly] every week.” (Colnoe Dep.
at 73-75.)


                                              3
Dep. at 94.) Colnoe testified that he clearly expressed his desire to work at Honeywell’s

Minneapolis office and to be assigned to suppliers located in Minnesota—that way, he

could travel to the supplier’s location and return home in the evening, an arrangement

Colnoe believed would accommodate his need to be with his family and pursue further

schooling. (Id. at 96-110.) At his deposition, Colnoe did not relay the particular language

Scites used in response to Colnoe’s concerns regarding an out-of-state assignment; instead,

Colnoe testified that he made his concerns clear, and Scites said, in essence, “okay, that is

fine.” (Id. at 108.) Neither party has offered testimony from Scites. Desai, who participated

in Colnoe’s interview, could not recall specific details of the interview, but testified that

she could not recall any promises to Colnoe that he would be assigned to a supplier in

Minnesota. (Desai Dep. at 36.)

       Colnoe’s second interview occurred on January 14, 2019, with Heather Marchesani.

Marchesani testified that she made clear the requirement “to be onsite full-time at a

supplier, wherever that supplier location was”—including out of state. (Marchesani Dep.

at 14-15.) Colnoe does not assert that Marchesani made any promises that he would be

assigned to an in-state supplier. (Colnoe Dep. at 137-38.) Finally, Colnoe interviewed with

Eric Kayser on January 18, 2019. Colnoe testified that he did not discuss the position’s

travel requirements with Kayser. (Id. at 140-41.) Kayser testified that had Colnoe

mentioned an inability to comply with the position’s travel requirements, Kayser would

have relayed that issue to Scites. (Kettelkamp Decl., Ex. D, at 19.)

       Colnoe’s application was successful, and Honeywell sent a written offer letter to

him. (Id., Ex. M.) The letter stated that his position would be based at Honeywell’s


                                             4
Minneapolis office, but made no representation regarding where Colnoe’s assigned

suppliers would be located. (Id.) Colnoe signed the offer letter and resigned his

employment with UTC Aerospace Systems. (Id.; Decl. of Blojay Colnoe [Doc. No. 35], at

¶ 3.) When he began work at Honeywell, he was assigned to a supplier in Cedar Rapids,

Iowa. (Colnoe Dep. at 112-13.) Colnoe contacted Scites and Marchesani and told them that

due to his family and schooling, he could not work full-time in Iowa. (Id. at 148.)

Ultimately, Honeywell determined that it did not have any other suppliers that suited

Colnoe’s travel restrictions, and it terminated his employment. (Id. at 162-63.)

       Colnoe filed suit in Hennepin County District Court, seeking relief under the

doctrine of promissory estoppel. (See Compl. [Doc. No. 1-1].) Honeywell timely removed

to this Court, and now moves for summary judgment.

II.    DISCUSSION

       A.     Standard of Review

       Summary judgment is appropriate if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “A fact is ‘material’ if it may affect the outcome of the lawsuit.” TCF

Nat’l Bank v. Mkt. Intelligence, Inc., 812 F.3d 701, 707 (8th Cir. 2016). And a factual

dispute is “genuine” only if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). In evaluating a motion for summary judgment, the Court must view the evidence

and any reasonable inferences drawn from the evidence in the light most favorable to the




                                              5
nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

       Although the moving party bears the burden of establishing the lack of a genuine

issue of fact, the party opposing summary judgment may not “rest on mere allegations or

denials but must demonstrate on the record the existence of specific facts which create a

genuine issue for trial.” Krenik v. Cty. of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995)

(internal quotation marks omitted); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Moreover, summary judgment is properly entered “against a party who fails to

make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp., 477

U.S. at 322.

       B.      Analysis

       In this action, Colnoe seeks to enforce Scites’ alleged promise that Colnoe would

be assigned to work at a Minnesota supplier through the doctrine of promissory estoppel.

Under Minnesota law, promissory estoppel applies where the plaintiff demonstrates (1) a

clear and definite promise; (2) that the promisor intended to induce the plaintiff’s reliance

on that promise, and the plaintiff relied on the promise; and (3) that the promise must be

enforced to prevent injustice. Cohen v. Cowles Media Co., 479 N.W.2d 387, 391 (Minn.

1992) (citing Restatement (Second) of Contracts § 90(1) (1981)).

       In their memoranda and at oral argument, the parties disputed at length whether

Minnesota law imposes categorical limitations on the promissory estoppel doctrine in the

at-will employment context. (See, e.g., Mem. in Supp. of Mot. for Summ. J. [Doc. No. 29],


                                             6
at 28 (arguing that Minnesota courts recognize only two types of promissory estoppel

claims in the at-will employment context).) The parties’ discussion of that issue, and the

cases cited, generally speak to whether an employee may invoke the promissory estoppel

doctrine to impose a for-cause limitation on a contract for at-will employment. But that is

not the issue presented here. Colnoe does not invoke the promissory estoppel doctrine to

enforce a for-cause limitation on his at-will employment relationship; rather, he seeks to

enforce an alleged promise regarding a different term of employment—namely, the

location where he would work.

       The Court need not consider whether Minnesota law imposes categorical limitations

on the promissory estoppel doctrine’s application to terms of employment other than for-

cause limitations, because the Court concludes that Colnoe has not raised a genuine factual

dispute regarding whether Scites made a clear and definite promise. Under Minnesota law,

a clear and definite promise is one that “the promisor should reasonably expect to induce

action or forbearance on the part of the promisee.” Martens v. Minnesota Min. & Mfg. Co.,

616 N.W.2d 732, 746 (Minn. 2000) (citation omitted). “The element is satisfied by an

unambiguous statement indicating ‘a clear and definite commitment.’” Heffron v.

Burlington N. & Santa Fe Ry. Co., No. A11-2039, 2012 WL 3262968, at *2 (Minn. Ct.

App. Aug. 6, 2012) (quoting Faimon v. Winona State Univ., 540 N.W.2d 879, 882 (Minn.

Ct. App. 1995)). Where the facts are not disputed, whether the record establishes a clear

and definite promise is a question of law. Martens, 616 N.W.2d at 746 (citation omitted).

      In support of his claim, Colnoe relies exclusively on his own testimony that Scites

promised he would be assigned to work on-site at a Minnesota supplier. Colnoe’s account


                                            7
of his interview with Scites does not, however, suggest that Scites made a clear and definite

promise under Minnesota law. At his deposition, Colnoe explained, at length, that he made

clear his desire to be assigned to a Minnesota supplier so that he might spend more time

with his family and pursue further schooling, and that he left the interview believing that

Honeywell would accommodate his request. (See Colnoe Dep. at 96-110.) But when

pressed regarding what Scites said during the interview, Colnoe testified only that he made

his wishes clear, and Scites said “okay, that is fine.” (Id. at 108.) The Court finds that, even

considering Colnoe’s account in isolation, Colnoe’s testimony does not establish a “clear

and definite commitment” to assign Colnoe to a Minnesota supplier. Faimon, 540 N.W.2d

at 882.

          A consideration of the entire record reinforces the Court’s conclusion. Colnoe’s

account of the Scites interview is the only evidence in this record supporting Colnoe’s

claim that Scites promised him a Minnesota assignment. Neither party presented testimony

from Scites. Although Colnoe faults Honeywell for failing to offer testimony from Scites

rebutting Colnoe’s characterization of their conversation, 3 it is Colnoe, as plaintiff, who

bears the burdens of production and persuasion on this issue. Standing against Colnoe’s

testimony is evidence that Honeywell employees, in interviews after Colnoe spoke with

Scites and in written communications, understood and communicated to Colnoe that he

could be assigned to work at an out-of-state supplier’s facility. 4 In light of that evidence,


          3
              See Mem. in Opp. to Mot. for Summ. J. [Doc. No. 34], at 1.

       See Kettelkamp Decl., Ex. F (job description noting that the position required
          4

“80% + travel to work at the supplier’s location”); id., Ex. M (offer letter stating that

                                                8
the Court finds that Colnoe’s self-serving testimony—standing alone—is insufficient to

create a genuine factual dispute on this issue. See Durand v. Bank of Am., No. 15-CV-

00126 (SRN/SER), 2017 WL 2345677, at *4 (D. Minn. May 30, 2017), aff’d, 769 F. App’x

395 (8th Cir. 2019) (“Self-serving affidavits alone cannot defeat a properly supported

motion for summary judgment. Conolly v. Clark, 457 F.3d 872, 876 (8th Cir. 2006). Rather,

a plaintiff ‘must substantiate [self-serving] allegations with sufficient probative evidence

that would permit a finding in the plaintiff’s favor.’ Davidson & Assocs. v. Jung, 422 F.3d

630, 638 (8th Cir. 2005).” (alteration in original)). Importantly, Colnoe’s signed offer letter

does not reflect any commitment to assign him to a Minnesota-based supplier. (Kettelkamp

Decl., Ex. M.) And there is no evidence that Scites acknowledged his alleged promise once

Colnoe objected to working at a supplier located in Iowa.

       It is clear from this record that, unfortunately, a misunderstanding existed regarding

the Supplier Recovery Specialist position’s requirements. 5 But the record does not reflect



Colnoe would work out of Honeywell’s Minneapolis office, but not indicating where his
assigned suppliers would be located); Marchesani Dep. at 14-15 (testifying that Marchesani
discussed with Colnoe the requirement “to be onsite full-time at a supplier, wherever that
supplier location was”—including out of state).
       5
          For example, Colnoe testified that he was willing to spend “one to five nights [at
a supplier’s location] . . . if the need came up for me to travel to a supplier. If I needed to
travel to a supplier to do some stuff there . . . . Sometimes you travel to somewhere outside
of your location maybe one or two days or maybe three days or four days to work on an
emergency situation.” (Colnoe Dep. at 117-18.) But Honeywell designed its Supplier
Recovery Specialist role around the philosophy that a Honeywell employee must be
physically present at suppliers’ facilities in order to secure Honeywell’s supply chain. (See
Marchesani Dep. at 26-28.) Accordingly, the job description reflects a requirement of “80%
+ travel to work at the supplier’s location”—not travel to a supplier’s location on an as-
needed or emergency basis. (Kettelkamp Decl., Ex. F, at 2.)


                                              9
a clear and definite commitment to assign Colnoe to work at a Minnesota supplier’s

facilities. Accordingly, the Court grants Honeywell’s Motion for Summary Judgment.

III.   CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that Defendant’s Motion for Summary Judgment [Doc. No. 28] is

GRANTED.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: June 24, 2021                             s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




                                         10
